Appeal by the defendant from three judgments of the County Court, Westchester County (Martin, J.), all rendered May 13, 1983, convicting him of criminal sale of a controlled substance in the first degree under indictment No. 82-00125, upon a jury verdict; criminal sale of a controlled substance in the second degree under indictment No. 82-00093, upon his plea of guilty; and criminal *679sale of a controlled substance in the third degree, under indictment No. 82-00094, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contentions with regard to the admission into evidence of a certain tape recording and the court’s charge on the defense of agency are not preserved for appellate review, and we decline to reach them in the interest of justice (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Thomas, 108 AD2d 884).
With regard to the sentences, we find no violation of the defendant’s constitutional rights (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Donovan, 89 AD2d 968, affd 59 NY2d 834). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.